Citation Nr: 0903729	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for left brachial plexus 
neuropraxia of the posterior cord, currently evaluated at 20 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal originally from a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied entitlement to an 
increased rating for left brachial plexus neuropraxia of the 
posterior cord.  The veteran, who had active service from 
January 1981 to May 1981, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. In this 
regard, an October 2003 VA examination shows that 
electromyography (EMG) and nerve conduction velocity (NCV) 
tests were ordered.  When the veteran was afforded VA 
examinations in November 2005, May 2006, and October 2008, 
the VA examiner noted that EMG and NCV tests were ordered 
back in 2003, but have not been performed yet.  In October 
2008, the VA examiner noted that EMG and NCV conduction 
studies would be helpful and should be ordered for further 
evaluation.  At a BVA hearing in January 2009, the veteran 
testified EMG and NCV tests were not performed.  Transcript 
at 4 and 8.  Consequently, the veteran should be a VA 
examination that includes both EMG and NCV testing before the 
Board can proceed with appellate review.    

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded another 
examination to ascertain the severity and 
manifestations of his left brachial plexus 
neuropraxia of the posterior cord.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished, but EMG and NCV 
testing should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
and following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's left brachial 
plexus neuropraxia of the posterior cord 
in detail.  The examiner should comment on 
whether the veteran's disability produces 
mild, moderate or severe incomplete 
paralysis of the affected nerve.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups of 
pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any limitation of motion, and, if 
possible, the degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. § 
4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file, must be made 
available to the examiner for review. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




